Citation Nr: 1758668	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  11-13 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent prior to June 6, 2016, and in excess of 70 percent thereafter, for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral eye disorder, to include macular degeneration, cataracts, and ocular histoplasmosis, claimed as secondary to service-connected diabetes mellitus.  

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and/or PTSD.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Army from May 1968 to December 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from October 2009 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In the October 2009 rating decision, the RO, in pertinent part, granted service connection for anxiety disorder and assigned an initial 10 percent rating, effective February 9, 2009; and denied service connection for hypertension and macular degeneration.  In the April 2012 rating decision, the RO denied TDIU.  

Before the appeal was certified to the Board, in an October 2016 rating decision, the RO increased the initial rating for the appellant's service-connected psychiatric disability, recharacterized as PTSD, to 50 percent effective February 9, 2009, and to 70 percent from June 6, 2016.  Although a higher rating has been granted, because the appellant has not withdrawn his appeal, the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that in a claim for increased disability rating, a veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation; thus, such claim remains in controversy when less than the maximum available benefit is awarded).  

The Board notes that the issues on appeal originally included entitlement to service connection for peripheral neuropathy of the lower extremities and a skin condition of the feet and groin.  Before the appeal was certified to the Board, however, in an October 2016 rating decision, the RO granted service connection for right and left lower extremity peripheral neuropathy and assigned initial 10 percent ratings for each extremity, March 29, 2013, and a 40 percent rating from June 28, 2016.  In a December 2016 rating decision, the RO granted service connection for onychomycosis and tinea pedis with tinea cruris, claimed as rash of feet and groin, and assigned an initial 30 percent rating, effective February 9, 2009.  The grant of service connection constitutes a full award of the benefit sought on appeal with respect to these claims.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board contains no indication that the appellant thereafter initiated an appeal with the initial ratings or effective dates assigned by the RO.  Thus, these matters are not in appellate status.  Grantham, 114 F.3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

The Board notes that in February 2017, the appellant submitted a notice of disagreement with a January 2017 determination regarding an award of attorney's fees from past-due benefits.  A Statement of the Case has not yet been issued with regard to this issue.  Generally, the filing of a notice of disagreement confers jurisdiction on the Board and the next step is for the Agency of Original Jurisdiction (AOJ) to issue a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Because the Board's review of the record reveals that the RO is still taking action on this issue, the Board will not exercise formal jurisdiction over this matter at this time.  

In his May 2011 substantive appeal, the appellant requested a Board videoconference hearing.  Such hearing was scheduled for August 2017, and later postponed until September 2017.  In September 2017, however, the appellant requested that such hearing be cancelled.  See September 2017 Report of General Information.  Thus, the Board finds that the request for a Board hearing has been withdrawn.  See 38 C.F.R. § 20.704(e).

The Board also observes that in January 2017, the RO issued a Statement of the Case in response to the appellant's notice of disagreement regarding the denial of service connection for tinnitus.  The record currently available to the Board indicates that the appellant did not submit a substantive appeal within the applicable time period.  Thus, this issue is not before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Entitlement to an initial rating in excess of 50 percent prior to June 6, 2016, and in excess of 70 percent thereafter, for PTSD.

In the October 2017 representative's brief, it is noted that the appellant contends that his service-connected PTSD has increased in severity since he was last examined for VA compensation purposes.  Under these circumstances, the Board finds that a new medical examination is necessary to ensure that the appellant's PTSD is appropriately evaluated.  See 38 C.F.R. § 3.159(c)(4); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Entitlement to service connection for a bilateral eye disorder, to include macular degeneration and ocular histoplasmosis, claimed as secondary to service-connected diabetes mellitus  

The appellant contends that he developed macular degeneration due to exposure to "filthy and unsanitary conditions," such as bird droppings, while serving in the Republic of Vietnam and that his service-connected diabetes mellitus caused or aggravated his eye disabilities.

After reviewing the record, the Board finds that the nature and etiology of the appellant's disabilities remains unclear.  

In August 2011, a VA examiner diagnosed bilateral ocular histoplasmosis and cataracts.  He concluded that the appellant's ocular histoplasmosis was not related to his service-connected diabetes mellitus, as it was caused by inhalation of a fungal organism unrelated to diabetes mellitus.  He concluded that the appellant's bilateral cataracts were caused by or a result of his diabetes mellitus.

In November 2016, a VA optometrist diagnosed the appellant as having ocular histoplasmosis, cataracts, and macular degeration.  In contradiction to the August 2011 VA examiner, she concluded that the appellant's cataracts were less likely than not secondary to diabetes.  She did not provide an opinion with respect to the etiology of the ocular histoplasmosis.  With respect to the macular degeneration, she explained that the cause of the condition was unclear, but research indicates that it may be due to a combination of heredity and environmental factors, including smoking, diet, and UV exposure.  She did not offered an opinion regarding aggravation, however, nor did she comment on whether any exposure to UV rays while on active duty caused such macular degeneration.  

Thus, the Board finds that a medical opinion is necessary to clarify the nature and etiology of the appellant's current eye disabilities.  See Barr v. Nicholson, 21 Vet. App. 312 (2007) (holding that once VA undertakes the effort to provide a veteran with a medical examination, it must ensure that such examination is adequate).  

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and/or PTSD

In a statement received in February 2009, the appellant requested that he be afforded an examination to determine the nature and etiology of his hypertension, which he claims is caused or aggravated by his diabetes mellitus type II and/or his PTSD.  The appellant has not yet been afforded a VA medical examination in connection with his claim.  Although the appellant was afforded examinations for his service-connected diabetes mellitus which addressed whether his hypertension is causally related to his diabetes mellitus, an opinion has not yet been obtained regarding whether his hypertension is aggravated by his service-connected diabetes mellitus or causally related to or aggravated by his service-connected PTSD.  In addition, an opinion has not yet been obtained as to whether the appellant's hypertension is causally related to his active service, including his presumed exposure to Agent Orange.  

In that regard, the Board observes that on August 10, 2012, VA published in the Federal Register, Determinations Concerning Illnesses Discussed in National Academy of Sciences Report:  Veterans and Agent Orange:  Update 2010.  See Notice, 77 Fed. Reg. 47924-47928 (20122).  In that Notice, VA discussed National Academy of Sciences (NAS) findings concerning hypertension and its possible relationship to herbicide agent exposure.  VA noted that NAS had placed hypertension in the "Limited or Suggestive Evidence of Association" category, although VA ultimately concluded that the available evidence from the NAS was not sufficient to establish a new presumption of service connection for hypertension in veterans exposed to herbicides.  Given these findings of a possible association between hypertension and herbicide agent exposure, a VA examination and must be provided on remand.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

As resolution of the claims above may have an impact on the appellant's claim of entitlement to TDIU, the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Thus, this issue must be held in abeyance, pending completion of the development above.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for an appropriate medical examination to ascertain the severity of his service-connected PTSD.  Access to the appellant's VA claims file should be made available to the examiner for review in connection with the examination.  

The examiner should report all signs and symptoms necessary for rating the appellant's PTSD under the General Rating Formula for Mental Disorders.  The examiner should address the level of social and occupational impairment attributable to the appellant's PTSD. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2.  Schedule the appellant for an appropriate medical examination to determine the nature and etiology of all eye disorders present.  Access to the appellant's VA claims file should be made available to the examiner for review in connection with the examination.  

After examining the appellant and reviewing the record, the examiner should opine as to the following:

a.  Is it at least as likely as not (50 percent or greater probability) that the appellant's currently diagnosed ocular histoplasmosis, macular degeneration, cataracts, and/or any other eye disability identified on examination was incurred during the appellant's service, or was a result of an in-service disease, event, or injury, to include the appellant's reported exposure to "filthy and unsanitary conditions" such as bird droppings, and/or exposure to ultraviolet (UV) rays?

b.  If not, is it at least as likely as not that the appellant's currently diagnosed ocular histoplasmosis, macular degeneration, cataracts, and/or any other eye disability identified on examination was proximately due to or the result of (caused by) a service-connected disability, to include diabetes mellitus type II?

c.  If neither, is it at least as likely as not that the appellant's currently diagnosed ocular histoplasmosis, macular degeneration, cataracts, and/or any other eye disability identified on examination is aggravated (permanently made worse) by a service-connected disability, to include diabetes mellitus type II?  If aggravation is found, the examiner must attempt to establish a baseline level of severity of such disorder prior to aggravation by a service-connected disability, to include diabetes mellitus type II.

In providing the requested opinions, the examiner should include a rationale.  

3.  Schedule the appellant for an appropriate medical examination to determine the nature and etiology of his hypertension.  Access to the appellant's VA claims file should be made available to the examiner for review in connection with the examination.  

After examining the appellant and reviewing the record, the examiner should opine as to the following:

a.  Is it at least as likely as not (50 percent or greater probability) that the appellant's currently diagnosed hypertension was incurred during his service, or was a result of an in-service disease, event, or injury, to include the appellant's presumed exposure to Agent Orange.   

b.  If not, is it at least as likely as not that the appellant's currently diagnosed hypertension was proximately due to or the result of (caused by) a service-connected disability, to include diabetes mellitus type II and/or PTSD?

c.  If neither, is it at least as likely as not that the appellant's currently diagnosed hypertension is aggravated (permanently made worse) by a service-connected disability, to include diabetes mellitus type II and/or PTSD?  If aggravation is found, the examiner must attempt to establish a baseline level of severity of such disorder prior to aggravation by a service-connected disability.

In providing the requested opinions, the examiner should include a rationale.  

4.  When the development requested has been completed, the claims should be readjudicated by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




